DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.

Response to Amendment
The amendment filed 9/8/2020 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment and Remarks.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0309943 to Angell, and further in view of US PGPub 2011/0104526 to Boxley.
Regarding claims 1, 2, 4-6, 10, 12, and 13, Angell teaches a metal-ion battery comprising
a positive electrode (element 102 Fig. 1B includes current-collecting layer 112 and catholyte, which read on the claimed positive electrode, ¶0022, 0037, 0038)
a separator 114 
a negative electrode (element 108 includes current-collecting layer 110 and anode active material 106, which reads on the claimed negative electrode), wherein the positive electrode is separated from the negative electrode by the separator 114. 
An electrolyte (EMIFeCl4-NaAlCl4 (50 mole% NaAlCl4) recited in ¶0038; [EMI][AlCl4]0.5[NaFeCl4]0.5 recited in ¶0028) is disposed between the positive electrode and the negative electrode (¶0031). The moiety [EMI] is an ionic liquid, an alkylimidazolium salt (¶0013). The moieties [AlCl4] and [NaFeCl4] are an aluminum halide and an iron halide, respectively. It is clear from ¶0028 and ¶0031 that these are the only components of the electrolyte. Therefore the electrolyte consists of an ionic liquid, aluminum halide and metal halide, wherein the molar ratio of the metal halide to the aluminum halide is 1:1.
Angell does not teach that the ionic liquid comprises an an aralkylphosphonium salt or an aralkylsulfonium salt. Boxley teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an ionic liquid as a phosphonium or a sulfonium salt and that the substituents could be formed as mismatched aromatic and alkyl groups in order to provide ion mobility and conductivity (¶0039-0042). As such, the claimed aralkylphosphonium salt and aralkylsulfonium salt are obvious in view of Angell and Boxley.
 Per claim 2, modified-Angell teaches the limitations of claim 1. The molar ratio of the total mole of the metal halide and the aluminum halide to the ionic liquid is (0.5+0.5):1 = 1:1 (¶0028). While Angell does not specifically teach that the molar ratio falls in the claimed range, the ratio is sufficiently close to the lower limit claimed that a skilled artisan would expect the battery of modified-Angell to have similar properties to the claimed invention. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.
Per claims 4-6, modified-Angell teaches the limitations of claim 1. Angell teaches that the positive electrode consists of a current collecting layer 112 and an active material (catholyte, formed of the same material as the electrolyte, see previously cited passages). The current-collecting layer 112 is a conductive carbon substrate, which is carbon felt (¶0038).
Per claim 10, modified-Angell teaches the limitations of claim 1. The negative electrode comprises a combination of a metal (liquid sodium 106) and a current-collecting layer 110 (¶0038).
Per claims 12 and 13, modified-Angell teaches the limitations of claim 1. While Angell does not specifically teach that the metal halide reacts with the ionic liquid to form a halometallate and the aluminum halide reacts with the ionic liquid to form a haloaluminate, after discharging of the metal-ion battery, or that the ion size of an anion of halometallate is less than an ion size of an anion of the haloaluminate, it is expected that the chemical species possess the claimed properties, as the species are a metal halide and an aluminum halide, and it is clear that these species are halometallates or haloaluminates at some point during usage (¶0028).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Allowable Subject Matter
Claims 7-9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 recites that the active material is a layered active layer. The closest prior art to claim 7 is Angell, which teaches an active material for the positive electrode that is a liquid (catholyte, having the composition of the liquid electrolyte, see cited passages above), and therefore is not a layered active layer. Similarly, claim 8 recites that the active material is graphite. The closest prior art to claim 8 is Angell, which recites a liquid catholyte active material. Angell, alone or in combination with the prior art, does not teach or suggest forming the active material as graphite, carbon nanotube, graphene, or a combination thereof. Claim 11 recites that the metal or alloy of the metal of the negative electrode comprises one of the recited transition or rare earth metals. The closest prior art to claim 11 is Angell, which teaches a metal or alloy of metal for the negative electrode that is liquid sodium. Angell, alone or in combination with the prior art. does not teach or suggest forming the metal or the alloy of the metal of the negative electrode to comprise one of the claimed elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 10, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0214549, 2012/0082904.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726